Case: 12-40300       Document: 00512152119         Page: 1     Date Filed: 02/22/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 22, 2013
                                     No. 12-40300
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

PEDRO CAMPOS-CONTRERAS, also known as Pedro Mauricio Campos-
Contreras,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:11-CR-1011-1


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Pedro Campos-Contreras appeals the sentence
imposed following his guilty-plea conviction for being found in the United States
after a previous deportation. He claims that the district court plainly erred in
imposing a 16-level enhancement for committing a crime of violence, pursuant
to U.S.S.G. § 2L1.2(b)(1)(A)(ii), based on Campos-Contreras’s Texas convictions
for burglary of a habitation with intent to commit theft. He contends that


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40300    Document: 00512152119     Page: 2   Date Filed: 02/22/2013

                                 No. 12-40300

because his convictions fall under Texas’s unique “greater right to possession”
theory, they do not constitute generic burglary convictions under Taylor v.
United States, 495 U.S. 575 (1990), and therefore were not convictions for
burglary of a dwelling under § 2L1.2. As Campos-Contreras did not raise this
objection in the district court, our review is limited to plain error. See United
States v. Chavez-Hernandez, 671 F.3d 494, 497-99 (5th Cir. 2012); see also
Puckett v. United States, 556 U.S. 129, 135 (2009).
      We recently rejected this same contention in United States v.
Morales-Mota, ___ F.3d ___, 2013 WL 104935 (5th Cir. Jan. 9, 2013) (No.
12-40491)   (affirming    a   16-level   sentencing   enhancement      under   §
2L1.2(b)(1)(A)(ii) based on a Texas conviction for burglary of a habitation under
§ 30.02(a)). Accordingly, the district court’s 16-level enhancement in this case
was not error, plain or otherwise.
      AFFIRMED.




                                         2